—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 25, 1996, convicting defendant, after a jury trial, of assault in the first and second.degrees, and sentencing him to concurrent terms of 2V2 to 71/2 years and 1 year, respectively, unanimously affirmed. The matter is remanded to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
Defendant’s severance claim is unpreserved for review since he failed to move for severance or join in his codefendant’s motions for severance (People v McGee, 68 NY2d 328, 333-334), and we decline to review this claim in the interest of justice. Were we to review this claim, we would find that the court properly denied the severance motions since the defenses were *198not irreconcilable (People v Mahboubian, 74 NY2d 174). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.